LF

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) ‘ Page | of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

V. (For Offenses Committed On or After November I, 1987)

Tonatihu Gomez-Reyes Case Number: 2:19-mj-11173

Jo Anne Tyrell

 

 

 

 

 

 

 

 

Defendant's Attorney i i e ry
REGISTRATION NO. 91018298 CS
THE DEFENDANT: j b. 28 2019

XI pleaded guilty to count(s) 1 of Complaint {

O) was found guilty to count(s) 86 Tee Gwe, oye es LEDs
after a plea of not guilty. fame Ly.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense Count Number(s)
8:1325 JLLEGAL ENTRY (Misdemeanor) 1
CL) The defendant has been found not guilty on count(s)
C) Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

CO TIME SERVED ‘QI IS days

Assessment: $10 WAIVED [& Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

LJ Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, October 28, 2019
Date of Imposition of Sentence

Received ayes NON .
mee HONORABLE RUTH BERMUDEZ MONTENEGRO

UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy 2:19-mj-11173

f
